Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Dec. 14, 2020 has been entered.
 
DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Dec. 14, 2020. Claims 1, 3-4, 7-16 and 19-20 are pending and currently examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(New Rejection) Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4 depend from claim 2 which is canceled. Therefore, it is not clear what the metes and bounds of these claims are.
To facilitate examination, claims 3-4 are considered as if they were depending from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(Previous Rejection – Withdrawn) Claims 1-3, 7-8, 13-17 and 19-20 were rejected under 35 U.S.C. 103 as being unpatentable over Kenter et al. (N Engl J Med 2009; 361:1838-47) and/or Welters et al. (Clin Cancer Res 2008; 14(1): 178-187), in view of Varypataki et al. (The AAPS Journal, January 2015; 17(1): 216-226.
(Previous Rejection – Withdrawn) Claims 4 and 9-13 were rejected under 35 U.S.C. 103 as being unpatentable over Kenter et al. (N Engl J Med 2009; 361:1838-47) and/or Welters et al. (Clin Cancer Res 2008; 14(1): 178-187), in view of Varypataki et al. (The AAPS Journal, January 2015; 17(1): 216-226), and further in view of US 2015/0110823 A1 (published on April 23, 2015, also published on WO 2013/039989 A1 on March 21, 2013, as applied in the withdrawn 102 rejection).
The above rejections are withdrawn in favor of the new rejection below.

(New Rejection) Claims 1, 3-4, 7-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maillere et al. (US 2010/0203080 A1, published on Aug. 12, 2010) in view of Varypataki et al. (The AAPS Journal, January 2015; 17(1): 216-226).
Base claim 1, as amended, is directed to a  CD8+ T-cell activating HPV therapeutic vaccine composition comprising at least four long HPV peptide sequences, wherein the HPV peptide sequences correspond to HPV16 E6 peptides, and/or HPV16 E7 peptides, wherein the peptides comprise SEQ ID NOS: 5, 9, 10 and 11, or their lipidated versions consisting of SEQ ID NOS: 23, 24, 25 and 26, wherein the HPV peptide sequences are individual peptides or conjugated to each other, wherein the individual peptide sequences have a binding affinity of approximately IC50 of 5,000nM with 5 HLA supertypes, and wherein peptides are multi-epitope peptides, and wherein 
Base claim 16, as amended, is directed to a method of inducing an immune response against HPV infection in a subject comprising administering to a subject a CD8+ T-cell activating HPV therapeutic vaccine composition comprising at least four long HPV peptide sequences, wherein the HPV peptide sequences correspond to HPV16 E6 peptides, and/or HPV16 E7peptides, wherein the peptides comprise SEQ ID NOS: 5, 9, 10 and 11, or their lipidated versions consisting of SEQ ID NOS: 23, 24, 25 and 26, wherein the HPV peptide sequences are individual peptides or conjugated to each other, wherein the individual peptide sequences have a binding affinity of approximately IC50 of 5,000nM with 5 HLA supertypes, and wherein some of the peptides are multi-epitope peptides, and wherein the composition further comprises an adjuvant and the adjuvant comprises a cationic lipid.
Maillere teaches an invention concerning a mixture of peptides derived from the E6 and/or E7 proteins of a papillomavirus involved in cervix of uterus cancer, such as HPV16, HPV18, HPV30, HPV31, HPV32, HPV33, HPV34, HPV35, HPV39, HPV40, HPV42, HPV43, HPV44, HPV45, HPV51, HPV52, HPV56, HPV57, and HPV58, for example, as well as its uses as medicine (in immunogenic compositions, capable of stimulating the production of anti-HPV T CD4+ lymphocytes in vivo and hence useful for vaccination against uterine of uterus cancer and in other cancers) or as diagnostic reagent of HPV specific T lymphocytes, in particular for assessing the immune condition of patients. See Abstract.

Maillere further teaches that according to another advantageous embodiment of said immunogenic composition, said mixture of peptides is combined: with one or more peptides or lipopeptides containing one or more CD8+ epitopes (specifically recognized by cytotoxic T lymphocytes and presented by HLA I molecules), and more particularly the CD8+ epitopes derived from an HPV protein, in particular from an HPV16 protein, and/or with other peptides comprising multiple CD4+ epitopes, such as the tetanus toxin TT peptide (positions 830-846), the Influenza hemagglutinin HA peptide (positions 307-319), PADRE or the Plasmodium falciparum LSA3 peptide and/or, with one or more 
More specifically, Maillere teaches amino acid sequences of the HPV E6 and/or E7 peptides that can be included in the disclosed immunogenic compositions, including SEQ ID NO: 14, SEQ ID NO: 18, SEQ ID NO: 19 and SEQ ID NO: 63, which respectively comprise SEQ ID NOs: 9, 10, 11 and 5 of the instant invention, and peptides that bind with good affinities with various HLA molecules. See e.g. [0047-0086] and Table III. 
Accordingly, Maillere teaches vaccine compositions comprising mixtures of peptides comprising epitopes from HPV16 E6 and/or E7, including peptides comprising SEQ ID NOs: 5, 9, 10 and 11, as claimed, as well as adjuvants that are commonly used in vaccines. However, Maillere is silent on if an adjuvant can comprise a cationic lipid.
Varypataki teaches a study on vaccine potential of cationic liposomes loaded with a synthetic long peptide and poly (I:C). It teaches that a synthetic long peptide (SLP) harboring the model CTL epitope SIINFEKL was encapsulated with the TLR3 ligand poly(inosinic-polycytidylic acid) (poly(I:C)) in cationic liposomes consisting of DOTAP and DOPC. Immunogenicity of the liposomal SLP vaccine was evaluated in vitro by its capacity to activate dendritic cells (DCs) and present the processed SLP to SIINFEKL-specific T cells. The effectiveness of the vaccine to activate CD8+ T cells was analyzed in vivo after intradermal and subcutaneous immunization in mice, by measuring antigen-specific T cells in blood and spleens and assessing their functionality by cytokine production and in vivo cytotoxicity. The liposomal formulation efficiently 
Varypataki teaches that therapeutic vaccination with overlapping synthetic long peptides (SLPs), including all potential MHC class I and II restricted epitopes of a tumor-associated antigen (TAA), has been proven superior to vaccination with protein antigen or minimal synthetic peptide epitopes for the induction CD8+ of a long-term effector T cell immune response in mouse models. Impressive clinical responses have been HPV16+ observed also in women with grade 3 vulvar intraepithelial neoplasia (VIN3 pre-malignant lesions) after therapeutic vaccination with a SLP-based vaccine against E6 and E7 oncoproteins in Montanide, an incomplete Freund’s adjuvant (IFA)-like mineral oil emulsion. However, end HPV16+stage cervical cancer patients did not benefit from this type of vaccine, despite induction of significant levels of HPV-specific T cells. These studies showed that SLP vaccines have functional potency when applied to pre malignant-stage patients, but need to be further improved for use as a therapeutic vaccine against cancer. Varypataki teaches that, so far, SLPs have been administered in Montanide as the most common vehicle used for peptide vaccinations in clinical trials; however, the use of such water-in-oil formulations have some important drawbacks, such as their non-biodegradibility, low long-term stability and induction of local side effects. Therefore, there is an urgent need for replacement of Montanide emulsion-
Varypataki teaches that the authors proposed cationic liposomes, as a suitable alternative to Montanide, as adjuvant for SLP antigens. Liposomes have traditionally been used for the delivery of anti-cancer drugs like doxorubicin, but especially cationic liposomes can also efficiently target APCs, resulting in improvement of the induced humoral and cellular immune response, in particular when formulated with other adjuvants, such as Toll-like receptor (TLR) ligands. Advantages of liposomes as a vaccine delivery system include their excellent biocompatibility, their superior to Montanide biodegradability and their capacity for size and surface manipulations. See page 217, left column, para 2.
In summary, Varypataki teaches that cationic liposomes are suitable alternative to Montanide (IFA) as adjuvant for synthetic long peptide antigens, having certain advantages such as efficiently targeting APCs, resulting in improvement of the induced humoral and cellular immune response. 
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to introduce the cationic liposome adjuvant of Varypataki in to the studies of Maillere. One would have been motivated to do so to evaluate if the advantages of a cationic liposome adjuvant can be applied to the HPV16 E6/E7 peptide vaccines of Maillere, as suggested in Varypataki. There is a reasonable expectation of success that the cationic liposome adjuvant may be combined with the HPV16 E6/E7 peptides of Maillere and function as effective immune stimulant based on experimental results of Varypataki with model antigen peptides. 

Regarding claim 4, it is known in the art at the time of invention to joint multiple epitope-containing peptides together to form a bigger peptide antigen in the design of vaccine antigens. See e.g. de Oliveira ​et al. (PLoS ONE 10(9): e0138686). It teaches a vaccination study using a fusion HPV16 E6/E7 peptide containing multiple epitope-containing peptides from HPV16 E6 and E7 and expression and purification of the fusion antigen from host cells. See e.g. Abstract and page 4. This reference is relied upon in the rejection of claim 4.
Regarding claims 9-13, Maillere teaches that the invention may be characterized in that said peptides are either in the form of lipopeptides, or incorporated into a recombinant virus or a viral vector for gene therapy, or included in a protein, or chemically modified; that the mixture of peptides may be combined with one or more peptides or lipopeptides containing one or more CD8+ epitopes, and more particularly the CD8+ epitopes derived from an HPV protein, in particular from an HPV16 protein, and/or, with other peptides comprising multiple CD4+ epitopes, such as the tetanus toxin TT peptide (positions 830-846), the Influenza hemagglutinin HA peptide (positions 

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-4, 7-16 and 19-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of patent application 16360278 alone or in view of the prior art references cited in the 103 rejection above.
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass an immunogenic composition comprising HPV16 E6 and/or E7 peptides and a cationic lipid as adjuvant. E.g. the 
Maillere et al. and Varypataki et al. cited in the 103 rejection teaches that the antigen-adjuvant composition can comprise long peptides covering HPV16 E6 and E7, which may comprise SEQ ID NOs: 5, 9, 10 and 11, as claimed in the instant invention, and be formulated into liposomes (a particulate form). See discussions in the art rejection above.
It would have been prima facie obvious for one of ordinary still in the art at the time of invention to arrive at the current claims from the reference claims based on the combined teachings of Maillere et al. and Varypataki et al. 
Therefore, claims 1, 3-4, 7-16 and 19-20 are obvious over claims 1-25 of patent application 16360278 alone or in view of the prior art references cited in the 103 rejection above.


Response to Applicant’s Arguments
Applicant’s arguments filed on Dec. 14, 2020 have been fully considered and are moot in view of withdrawal of the previous rejections. 
	
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/           Primary Examiner, Art Unit 1648